DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 19th, 2022 have been entered. Claims 1-20 remain pending in the application.
Election/Restrictions
Newly submitted claims 2, 3, 11, 12, and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 2, 3, 11, 12, and 20 have been amended such that a mutually exclusive species has been introduced. Particularly that in the original/previously presented claims, the limitation necessitated an “encasement comprises opposite top and bottom walls and a side wall extending from the top wall to the bottom wall, the top and bottom walls being {porous/permeable}, the side wall being {non-porous/impervious to air flow therethrough}” (defining all sides of the container/encasement). The limitation newly amended now necessitates an “encasement comprises opposite top and bottom walls and a side wall extending from the top wall to the bottom wall, the top wall being {porous/permeable}, the side and bottom walls being {non-porous/impervious to air flow therethrough}”; shifting from the previous established and examined upon permeable/porous top and bottom walls and nonpermeable/nonporous side wall, effectively forming a vertical airflow therethrough, now drastically altered in scope and operation by only leaving the top wall porous/permeable. Notably, the species are mutually exclusive as one embodiment (the top and bottom explicitly porous previously) cannot exist alongside the other (only the top explicitly porous currently). There is a considerable search and examination burden to shift the invention as a substantially altered direction of the invention will be necessitated to account for the considerable alterations of airflow previously claimed, established and examined upon.
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 3, 11, 12, and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two spacers (of claims 10 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 232 [0117] is missing from the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “88” has been used to designate both the spacer (seemingly drawn to a leg in FIG. 4 and 19), a platform with legs (in FIG. 5), and just a platform (as drawn in FIG. 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters "80" (FIG. 19), 68a and 68b (FIG. 16), and 90a and 90b (FIG. 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 20, the limitation "a chassis positioned atop the platform" (the base comprising said platform), and "the spacers being positioned within the chassis such that the platform and chassis are positioned between the fans and the spacers" are recited. It is unclear where such matter was disclosed by applicant in FIG. 19 or 20 which seemed most likely to demonstrate, as the chassis is presumably '232' but reference character 232 is lacking from applicant's figures, leaving in question whether applicant has possession of the amended claimed invention or not. Furthermore, it is unclear how such spacers can be simultaneously positioned within the chassis, yet also said chassis being between the fans and spacers (thereby necessitating the spacers be exterior the chassis simultaneously). Examiner was unable to locate written disclosure of the prior limitation that might avail understanding or interpretation, however, the manner the manner the claim is written appears to propose new matter that applicant has not previously demonstrated possession of.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 (and 13), the limitations “first and second spacers” “the first spacer platform, the first spacer…” “the second spacer platform, the second spacer” are recited in claim 10, and the limitation “the base includes a platform that is positioned between the pressure generators and the spacers” is recited in claim 13, while the limitation “wherein the base includes a platform, the pressure generators being positioned below the platform, the spacers being positioned above the platform” is recited in claim 14. There is a lack of antecedent basis for “the first spacer platform” and “the second spacer platform” alongside a further a lack of clarity of what necessarily the spacer platform is if not the spacer itself. Furthermore, the latter limitations convolutes understanding of the limitation as several platforms have been introduced prior, and the latter limitations do not clarify or distinguish the terminology. The terms “the first/second spacer” and “the first/second spacer platform” and “the spacer” and “the platform” are unclear as to meaning and location in light of the confusing antecedent basis of the features. For the purposes of examination, claim 10 (and dependents 11-19 thereof) are precluded from search as to otherwise search would pose considerable burden upon examiner without means and information on the record to reasonably understand the claim in light of the lack of figures of the claimed embodiment. Explanation and amendment are respectfully required to render the claim definite, and searchable, particularly in light of the high number of embodiments posed by applicant in the written disclosure that specify the spacer is a/the platform itself in some embodiments, or is generically a volumetric structure in others, or that the spacer can be located above a/the platform in other embodiments, among others.
Wherein claim 20 the limitations "a chassis positioned atop the platform" (the base comprising said platform), and "the spacers being positioned within the chassis such that the platform and chassis are positioned between the fans and the spacers" are recited. It is unclear how the chassis could feasibly be located between the fans and the spacers, and yet simultaneously have the spacers within the chassis itself. In light of the concern of new matter as set forth in the section immediately prior, alongside uncertainty of the scope of the claim, claim 20 is precluded from search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alletto JR. (International Pub. No. WO2015106258A1); hereafter "Alletto" in view of Larsson et al. (U.S. Pub. No. 20030019044); hereafter "Larsson”, and Saunders (U.S. Pat. No. 8082612). Claims 2-3, 11-12, and 20 are withdrawn from further examination in light of the election by original presentation set forth prior. Claims 10, and 13-19 are precluded from further search and examination in light of the 112b rejections above.
Regarding claim 1, Alletto discloses (FIGS. 1, 3) a bedding system (20; FIG. 1) comprising: a base (22; FIG. 1); a pressure generator (32; FIG. 1) coupled to the base (as illustrated in FIG. 1); a spacer (24; FIG. 1) positioned over the base (as illustrated in FIG. 1); a {cushioned support} (26; FIG. 1) positioned over the spacer (as illustrated in FIG. 1); a duct (34; FIG. 3) including a first end (36; FIG. 1) that is in communication with the pressure generator (as illustrated in FIG. 3) and a second end (38; FIG. 3).
However, Alletto does not explicitly disclose a coil pack positioned over the spacer, the spacer and the coil pack each being positioned within a recess of an encasement; a second end that is in communication with the recess; a comfort layer positioned over the encasement; and a cover positioned over the comfort layer.
Regardless, Larsson teaches (FIGS. 1, and 3-5) a bedding system (as illustrated in FIG. 1) comprising a coil pack (12; FIG. 3) positioned above and connected to the pressure generator (as illustrated in FIGS. 3-5), the coil pack being positioned within a recess alongside a support member (14, as illustrated in FIG. 3) of an encasement (consisting of 15-17; as illustrated in FIGS. 1 and 3, and further conveyed through paragraph 0038 regarding a twin bed of separate encasements); a second end that is in communication with the recess (as illustrated in FIGS. 3 and 5); a comfort layer (2/5; FIGS. 1/3) positioned over the encasement (as illustrated in FIG. 3); and a cover  (6; FIG. 1) positioned over the comfort layer (as illustrated in FIG. 1)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the coil pack, recess, and encasement, and combined the comfort layer and cover of Larsson (12, FIG. 3; as illustrated in FIG. 3-5; 2/5, FIGS. 1/3; and 6; FIG. 1) into the assembly of Alletto (as illustrated in FIGS. 1 and 3). Where the results would have been predictable as both Larsson and Alletto concern ventilated bedding assemblies where a duct (Larsson: 30; FIG. 5; paragraph 0033; Alletto: 34; FIG. 3) facilitates delivery of ventilated/cooled air to a supporting cushion (of spring type in Larsson: FIG. 3; of foam type in Alletto: FIG. 3). Where advantageously, the use of a springs in a recessed encasement further permits and increased passage of air therebetween comparatively to foam as springs eminently possess more open space to them to permit the passage of air therethrough (due to being a wireframe construction compared to a solid, if porous object) and is not as prone to moisture retention, thereby bolstering longevity. Where further advantageously, the use of a comfort layer and a cover thereon will further obviously improve upon the comfort of the individual resting upon the bed and further only necessitate primarily cleaning the comfort layer as opposed to the entire supporting cushion, thereby prolong the longevity of the supporting cushion. Where further the comfort layer and cover of Larsson would continue to avail both comfort and the passage of air therethrough as Larsson similarly considers at least one pressure generator that is operable therewith, while simultaneously the bed, base, and pressure generators of Alletto would continue to avail the proliferation of air therethrough similarly to Larsson. 
However, Alletto in view of Larsson still does not disclose wherein the cover is positioned over the comfort layer and removably coupled to the base by a zipper.
Regardless, Saunders teaches (FIGS. 2A) a bedding assembly where a comfort layer (203) is disposed atop a base (201/202), wherein a cover (205) is positioned over the comfort layer (as illustrated in FIG. 2A) and removably coupled to the base by a zipper (206; further clarified in Col. 2, lines 34-38: “fastening mechanism”; and further clarified in Col. 2, lines 14-17: “fastening means can be any means capable of conveniently and effectively attaching the detachable waterproof pad”; with still further clarity/disclose availed in Col. 4, lines 32-33, which discloses zippers as one type of fastener).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the zippered means of coupling the cover over the comfort layer and coupling the cover simultaneously to the base as Saunders provides (as illustrated in FIG. 2A) to the comfort layer and cover of Alletto in view of Larsson (Larsson: as illustrated in FIG. 1 and 2). Where the results would have been predictable as Alletto, Larsson, and Saunders are all concerned with moisture, and are concerned with a bedding assembly (as illustrated in Alletto: FIG. 1/2/16-19; Larsson: FIG. 1/2; and Saunders: FIG. 2A). Where advantageously, the inclusion of zippers on at least the cover (Saunders: As illustrated in FIG. 2A) would secure the location of the elements thereon and would prevent shifting/losing it’s place as Saunders considers and addresses (Col. 1, lines 25-26: “held in place securely so that it does not lose it’s place covering the entire bed”). Which would further synergize well with the comfort layer of Larsson in maintaining the alignment of the perforations of the comfort layer with those of the base/encasement, ensuring consistent airflow and optimizing operation.
Regarding claim 4, Alletto in view of Larsson and Saunders discloses (Alletto: FIG. 3) the bedding system recited in claim 1, wherein the base includes a platform (Alletto: horizontal planar member as illustrated in FIG. 3) that is positioned between the pressure generator and the spacer (as illustrated in FIG. 3).
Regarding claim 5, Alletto in view of Larsson and Saunders discloses (Alletto: FIG. 3) the bedding system recited in claim 1, wherein the base includes a platform (Alletto: horizontal planar member as illustrated in FIG. 3), the pressure generator being positioned below the platform (32 beneath the horizontal planar member as illustrated in FIG. 3), the spacer being positioned above the platform (24 above the horizontal planar member as illustrated in FIG. 3).
Regarding claim 6, Alletto in view of Larsson discloses (Larsson: FIGS. 3) the bedding system recited in claim 1, wherein the coil pack comprises a pocket (Larson: as illustrated in FIG. 3 with 12 encased in a spring package: paragraph 0025) and a plurality of springs positioned in the pocket (As illustrated in FIG. 3).
Regarding claim 7, Alletto in view of Larsson and Saunders discloses (Larsson: FIG. 3) the bedding system recited in claim 1, wherein the comfort layer (Larsson: 2/5; FIGS. 1/3) is perforated for airflow therethrough (paragraph 0024: “2 has in the present case a core layer 5 of an elastic soft material with a good ability to let air through, such as perforated latex”).
Regarding claim 8, Alletto in view of Larsson and Saunders discloses (Larsson: FIGS. 1/3) the bedding system recited in claim 1, wherein the comfort layer (Larsson: 2/5; FIGS. 1/3) includes a plurality of spaced apart channels (paragraph 0024: “perforated”) that each extend completely through a thickness of the comfort layer. The definition of perforated (per dictionary.com) is to be pierced with holes (i.e. to run completely through).
Regarding claim 9, Alletto in view of Larsson and Saunders discloses (Larsson: FIG. 1) the bedding system recited in claim 1, wherein the cover (6; FIG. 1) is configured to allow air and/or moisture to move through a thickness of the cover (paragraph 0011: “bad body smell and moisture may be removed from the room in which the bed is located” and paragraph 0024: “cover layer 6 of an elastic soft cover material being air-permeable”).
Response to Arguments
Applicant's arguments filed May 19th, 2022 have been fully considered but they are not persuasive. Notably, applicant alleges that Alletto in view of Larsson and Saunders fails to disclose wherein the spacer and the coil pack are each located in the encasement. However, Larsson (for which the spring packs are incorporated inside of an encasement) also seem to supply support members (14; FIG. 3) that are inside the encasements (15-17; FIG. 3); where such spring pack (12) is further above the support member (14). Therefore, examiner is not presently persuaded that Alleto in view of Larsson and Saunders fails to disclose the spacer and the coil pack each being located in the encasement. Therefore, the Rejection is maintained for reasons of record and those set forth above.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUKE HALL/Examiner, Art Unit 3673         

                                 
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                 
8/29/2022